Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 8-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cathode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the casing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouvernelle et al. (US 4,791,532) in view of Shimojima (US 5818687).
Regarding claim 1, Gouvernelle et al. disclose in fig. 7, an anode for a capacitor, the anode comprising:
a) an anode pellet (1’) of an anode active material (tantalum – abstract) comprising a surrounding peripheral edge extending to a first major face wall (2’) spaced from and opposed to a second major face wall (3’), wherein the anode pellet has an anode pellet height (left to right); and is aligned vertically under the contoured trough (7),
a contoured trough (7’) having a trough depth extending into the anode pellet height from the peripheral edge,  the contoured trough (7’) having a trough width defined by spaced apart right (top) and left (bottom) trough portions; and an anode welded to the anode pellet. 
Gouvernelle et al. disclose the claimed invention except for the fig. 7 example comprises an anode wire that has an embedded anode wire portion embedded in the anode pellet and an extending anode wire portion extending outwardly from the anode pellet.
Shimojima discloses an anode having an anode wire (2) that has an embedded portion embedded in an anode pellet (2), and an extending anode wire portion extending outwardly from the anode pellet. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify fig. 7 of Gouvernelle et al. so that the anode wire has an embedded portion, since such a modification would increase the bond strength between the anode pellet and anode wire. 
*The modified Gouvernelle et al. disclose the embedded anode wire portion is aligned vertically under the contoured through. 
Regarding claims 3 and 8, Gouvernelle et al. disclose the embedded anode wire portion extends laterally outwardly past the spaced apart right (right) and left (left) trough portions (7’).
Regarding claims 4 and 9, Gouvernelle et al. disclose the anode pellet is a pressed powder pellet (C: 4, L:3-8).
Regarding claims 5 and 10, Gouvernelle et al. disclose the anode pellet is tantalum (abstract).
Claim(s) 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouvernelle et al. (US 4,791,532) in view of Shimojima (US 5818687) and Hahl et al. (US 20170148576).
Regarding claim 6, Gouvernelle et al. disclose in fig. 7, an anode for a capacitor, the anode comprising:
a) an anode pellet (1’) of an anode active material (tantalum – abstract) comprising a surrounding peripheral edge (2) extending to a first major face wall (4’) spaced from and opposed to a second major face wall (opposite 4’), wherein the anode pellet has an anode pellet height (left to right); and is aligned vertically under the contoured trough (7),
a contoured trough (7’) having a trough depth extending into the anode pellet height from the peripheral edge,  the contoured trough (7’) having a trough width defined by spaced apart right (top) and left (bottom) trough portions; and an anode welded to the anode pellet. 
Gouvernelle et al. disclose the claimed invention except for the fig. 7 example comprises:
A) an anode wire that has an embedded anode wire portion embedded in the anode pellet and an extending anode wire portion extending outwardly from the anode pellet; 
B) a casing comprising first and second casing portion that are hermetically sealed to each other; an electrode assembly housed inside the casing, the electrode assembly comprising a separator disposed between an anode and a cathode, and  a working electrolyte provided in the casing in contact with the anode and the cathode.
 A) Shimojima discloses an anode having an anode wire (3) that has an embedded portion embedded in an anode pellet (2), and an extending anode wire portion extending outwardly from the anode pellet. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify fig. 7 of Gouvernelle et al. so that the anode wire has an embedded portion, since such a modification would increase the bond strength between the anode pellet and anode wire. 
*The modified Gouvernelle et al. disclose the embedded anode wire portion is aligned vertically under the contoured through. 
B) Hahl et al. disclose a wet tantalum capacitor comprising a casing comprising first (20) and second (22) casing portion that are hermetically sealed [0022] to each other; an electrode assembly housed inside the casing (20,22), the electrode assembly comprising a separator (38, 40, 46, 54) disposed between an anode (12) and a cathode (16), and a working electrolyte [0040] provided in the casing (20, 22) in contact with the anode (12) and the cathode (16). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the anode of the modified Gouvernelle et al. into the wet electrolytic capacitor of Hahl et al., since such a modification would form a capacitor having an anode having an excellent bond between the anode pellet and anode wire.
Regarding claim 11, the modified Gouvernelle et al. disclose the anode is tantalum (abstract) and the cathode is ruthenium oxide (Hahl et al.  – [0030]).
Regarding claim 12, the modified Gouvernelle et al. disclose the casing is selected from the group of titanium, tantalum, nickel, molybdenum, niobium, cobalt, stainless steel, tungsten, platinum, palladium, silver, copper, chromium, vanadium, aluminum, zirconium, hafnium, zinc, iron, and alloys thereof [0023].
Regarding claim 13, the modified Gouvernelle et al. disclose the outwardly extending portion of the anode wire is connected to a terminal pin (Hahl et al. - 82) of a feedthrough.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an anode for a capacitor wherein the embedded anode wire portion has a width that is great than the trough width (claims 2 and 7).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor wherein the feedthrough is nested in the contoured trough (claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0220652
US 2008/0080124
JP 2004247410
JP 2007173303

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848